Citation Nr: 0002377	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  94-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as manifestations of an undiagnosed illness.

2.  Entitlement to service connection for memory loss, 
including as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from June 1987 to June 1991.  
This included service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

In addition to the issues listed on the front page of this 
decision, the veteran perfected an appeal as to a claim for 
service connection for joint and muscle ache and pains.  
Service connection was granted for that disability in a 
September 1995 rating decision.  That decision represents a 
full grant of the benefit sought.  Grantham v. Brown, 114 F 
.3d 1156 (Fed. Cir. 1997).

This appeal arises from a May 1993 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
regional office (RO), which in part denied entitlement to 
service connection headaches secondary to medications, and 
short term memory loss as secondary to medication use.  The 
RO issued a statement of the case as to these issues in June 
1993.  The Board has accepted communications received from a 
United States Senator's office in May 1994, as a substantive 
appeal as to those issues.

In September 1994, the Louisville, Kentucky, RO issued a 
rating decision and supplemental statement of the case in 
which it included the issue of entitlement to service 
connection for depression.  In a rating decision dated in 
February 1995, the Phoenix, Arizona, RO denied entitlement to 
service connection for headaches, muscle twitches and short 
term memory loss due to an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. 
§ 3.317 (1999).  The veteran submitted a notice of 
disagreement with the denial of service connection for muscle 
twitches, which was received in July 1996.  It does not 
appear that the veteran has submitted a notice of 
disagreement with the denial of service connection for 
depression.  The RO has certified these issues as being on 
appeal, and the veteran's representative has submitted a 
statement to the Board in which the issue of service 
connection for muscle twitches, but not depression, was 
listed as being on appeal.  These issues will be discussed 
more fully in the Remand section of this decision.

Jurisdiction of the claims folder has been transferred to the 
Boise, Idaho RO


FINDINGS OF FACT

1.  There is no competent evidence of "objective indications 
of chronic disability" resulting from headaches.  

2.  There is no competent evidence of a nexus between current 
headaches and medication taken in service or any other 
incident of service.

3.  The veteran had the requisite service in the Southwest 
Asia theater of operations, and there is competent evidence 
of chronic memory loss attributable to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999).

2.  The claim for service connection for memory loss is well 
grounded.  38 U.S.C.A. §§ 1117, 5107; 38 C.F.R. § 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records reflects that on one 
occasion in May 1991, the veteran complained of headaches.  
The headaches were associated with an upper respiratory 
infection.  The available service medical records are without 
reference to muscle twitches, memory loss, or depression.  

The veteran was accorded a general medical examination by VA 
in September 1992.  It was indicated there were no medical 
records for evaluation with regard to his problems while in 
service, particularly his duty in Saudi Arabia.  The veteran 
referred to no medical problems until February 1992 when he 
began to experience almost daily headaches.  He also believed 
that at that time he developed a short-term memory loss.  He 
had not sought any medical treatment.  He reported that while 
he was in Saudi Arabia, he was given botulism shots around 
November 1990.  He also took tablets relative to the 
possibility of use for protection against nerve agents of 
chemical warfare.  Apparently, he showed no symptoms or signs 
of any reaction to the tablets.  Physical examination was 
unremarkable.  The diagnosis was "subjective complaints with 
regard to "pain in my arms and legs, daily headaches, and 
short-term memory loss" without findings of objective 
abnormalities on examination." 

The veteran was accorded a psychiatric examination by VA in 
June 1994.  He described a number of somatic complaints that 
began about 4 or 5 months after his return from Saudi Arabia.  
These consisted of feeling no specific pain complaints which 
involved the extremities and headache-type symptoms.  He 
believed he might deal with health problems as a result of 
taking a synthetic botulism vaccine that was administered on 
a voluntary basis to some of the troops in the hope that it 
would safeguard against certain biologic agents that the 
Iraqis were rumored to have.  Physical assessment to that 
time had not revealed any specific medical basis for his pain 
complaints.  

Findings were recorded and it was the examiner's impression 
that the history and clinical presentation were consistent 
with a diagnosis of mild major depression which appeared to 
have been precipitated by stressors associated with the Gulf 
War.  With respect to the submitted symptoms the veteran was 
reporting, it did not appear to the examiner that adequate 
information was available to determine whether the etiology 
of the complaints was medical or psychosomatic in nature.  
The Axis I diagnosis was major depression, single episode, 
mild.  

The veteran was again examined by VA in November 1994.  He 
was evaluated for his complaint of headaches which he stated 
he had had for about one year.  He did not recognize any 
trigger.  He had no visual prodrome.  He described the 
headaches as a deep ache that was bilateral on the top of the 
head.  He also complained of muscle twitches which he likened 
to a twitch when he occasionally fell asleep.  These 
typically happened at the end of the day when he was sitting 
in a chair in front of the television.  Neurologic 
examination was essentially unremarkable.  Magnetic resonance 
imaging scan of the head was normal.  It was noted that the 
veteran was without headaches throughout hospital course.  It 
is believed that the headaches were likely tension in nature.  
The veteran indicated the pain was relieved significantly by 
Motrin and Tylenol, so medications were prescribed at that 
time.  Magnetic resonance imaging of the head to rule out 
ischemia or masses was completely normal.  

As for the twitches it was believed that these were likely to 
be myoclonus that the veteran had while falling asleep in 
front of the television.  

The veteran was accorded a Persian Gulf War review evaluation 
and an authorized examination in January 1999.  It was 
reported that he served in the Persian Gulf War from August 
15, 1990, to March 30, 1991.  He was currently working for 
the Railroad and did not miss any work due to the Persian 
Gulf War, but had to change from his duty of a car man to 
office work because of his multiple complaints which included 
multiple joint arthralgia, headaches, memory loss, and 
insomnia.  The veteran complained of difficulty with his 
memory with simple math and recording recent events.  He 
indicated he had to write down various tasks and assignments 
in order to recall them.  His short-term memory loss was 
evaluated and he was reportedly found to have difficulty with 
simple math and recall of recent events.  He did not have any 
difficulty recalling events from his long-term memory.  

Examination findings included equal and round pupils, with 
the eyes reactive to light and accommodation.  Neurologic 
evaluation was within normal limits.  

The impressions included minor memory loss and insomnia.  The 
veteran stated his medical status had been essentially 
unchanged since an evaluation several years previously.  

The veteran was accorded a rating examination by a VA 
psychologist in February 1999.  The evaluation was with 
regard to complaints of memory problems.  The examination 
included review of the veteran's claims file, clinical 
interview, and psychometric testing.  The veteran gave no 
history of treatment for psychiatric problems.  By his own 
report he had problems with irritability and depressed mood 
after discharge from the military.  He indicated that 
symptoms which he reported at the time of psychiatric 
examination by VA in June 1994 had resolved.  However, he 
continued to experience multiple somatic symptoms, primarily 
pain complaints that involved the extremities, and headaches.  
He also was concerned about a subjective decline in his 
ability to remember things.  He was constantly worried that 
he would forget or miss something critical in his job and 
this caused him anxiety and feeling pressured.  He denied 
that he had made any significant mistakes at work.  He 
believed this was due to the fact that he wrote everything 
down.  He expressed concern that his somatic symptoms and his 
reported memory loss, as well as health problems in his 
children, were a result of his having been exposed to toxic 
substances while serving in the Persian Gulf.  

Memory functions were assessed on testing and he scored 
within the average range on all subtexts.  Attention and 
concentration were at a slightly above average level, as was 
immediate recall for information presented through both 
auditory and visual modalities.  While retrieval of 
information after a 20- to 25-minute delay was somewhat 
depressed relative to immediate recall, it was still well 
within normal limits.  The impression was that while the 
veteran reported subjective perception of decreased memory 
abilities since his service in the Persian Gulf, current 
results on testing of memory functions indicated that he 
appeared to be functioning at a level expected for his age 
and background.  In sum, there was no evidence of significant 
problems in that area.  The Axis I diagnosis remained major 
depression, single episode, in remission.  

Law and Regulations

Service connection is warranted with regard to a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Under the provisions of 38 U.S.C.A. § 1117 (West Supp. 1999):

[T]he Secretary of VA may pay 
compensation under this subchapter to any 
Persian Gulf veteran suffering from a 
chronic disability resulting from an 
undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became 
manifest during service on active duty in 
the Armed Forces in the Southwest Asia 
Theater of Operations during the Persian 
Gulf War; or (2) became manifest to a 
degree of 10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b)  The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
Operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such a 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.

(c)(1)  The Secretary shall prescribe 
regulations to carry out this section.  
(2) Those regulations shall include the 
following:  (A)  A description of the 
period and geographical area or areas of 
military service in connection with which 
compensation under this section may be 
paid.  

(B)  A description of the illnesses for 
which compensation under this section may 
be paid.  

(C)  A description of any relevant 
medical characteristic (such as a latency 
period) associated with each such 
illness.  

(e)  A disability for which compensation 
under this subchapter is payable shall be 
considered to be service connected for 
purposes of all other laws of the United 
States.  

(f)  For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
Theater of Operations during the Persian 
Gulf War.  

VA has adopted the provisions of 38 C.F.R. § 3.317 (1999) to 
implement 38 U.S.C.A. § 1117.  The regulation provides as 
follows:  

Except as provided in paragraph (c) of 
this section, VA shall pay compensation 
in accordance with Chapter 11 of Title 
38, United States Code, to a Persian Gulf 
veteran who exhibits objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided 
that such disability:  (i) Became 
manifest either during active military, 
naval, or air service in the Southwest 
Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2001; and (ii) by history, 
physical examination, and laboratory 
tests cannot be attributed to any known 
clinical diagnosis.  

(2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  

(3)  For purposes of this section, 
disabilities that have existed for six 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a six-
month period will be considered chronic.  
The six-month period of chronicity will 
be measured from the earliest date on 
which the pertinent evidence establishes 
that the signs or symptoms of the 
disability first became manifest.  

(4)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria for Part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  

(5)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  (b) For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to:  

(1)  Fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper 
or lower), (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, (13) menstrual 
disorders.  

Compensation shall not be paid under this 
section:  (1)  If there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia Theater of Operations during the 
Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War 
and the onset of the illness; or (3) if 
there is affirmative evidence that the 
illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs.  

For purposes of this section:  (1) The 
term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest 
Asia Theater of Operations during the 
Persian Gulf War.  (2) The Southwest Asia 
Theater of Operation includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabia Sea, the Red 
Sea, and the air space above these 
locations.

38 C.F.R. § 3.317.  

The VA General Counsel has interpreted the provisions of 
38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317, as meaning that 
service connection cannot be granted for a disability that is 
attributable to a diagnosed illness, including a diagnosis 
that can be characterized as "poorly defined."  VAOPGCPREC 8-
98 (1998).  The Board is bound by the General Counsel's 
interpretation.  38 U.S.C.A. § 7104(c) (West 1991).  

The threshold question that must be resolved with regard to 
the claims is whether the veteran had presented evidence that 
they are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation or disease or injury in service, 
and medical evidence of a nexus between the inservice disease 
or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

A layperson is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

The necessary elements of a claim for benefits under 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317 may be identified as 
follows:  (1) proof of active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; (2) proof of one or more signs or symptoms 
of undiagnosed illness; (3) proof of objective indications of 
chronic disability manifest during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period; and (4) proof that the chronic disability 
is the result of the undiagnosed illness.  It is, of course, 
possible to arrive at different statements of the  necessary 
elements of the claim, consisting of more than four elements 
(e.g., by treating the requirements of chronicity or 
incapability of diagnosis as separate elements).  In order 
for a claim for service connection under those laws and 
regulations to be well grounded, there must be competent 
evidence in support of each element of the claim.  VAOPGCPREC 
4-99.

Analysis

Headaches

In order for the veteran's claim for service connection due 
to undiagnosed illness to be well grounded there must be 
competent evidence of "objective indications of chronic 
disability."  This requirement must be satisfied by more than 
the veteran's own statements.  VAOPGCPREC 4-99.  In this 
case, the veteran's subjective complaints of headaches have 
been noted on a number of occasions.  Objective evidence of 
headaches has not been reported on any examination, during VA 
hospitalization, or on any other occasion.  During the period 
of VA hospitalization it was noted that the veteran had a 
history of headaches, but that there were no indications of 
headache during the period of hospitalization.  In the 
absence of competent evidence of competent evidence of 
"objective indications of chronic disability," the claim for 
service connection for headaches as an undiagnosed illness is 
not well grounded and must be denied.

The veteran's service medical records reflect that he was 
seen on one occasion for a complaint of headaches.  This was 
found to be associated with an upper respiratory infection he 
was experiencing at the time.  There were no subsequent 
references to headaches in service.  The post service medical 
evidence reflects that there has been no competent evidence 
linking a current headache disorder to the headaches reported 
in service.  The veteran has also contended that he has a 
headache disorder secondary to medications taken during 
service.  Again, there is no competent evidence linking a 
current headache disorder to medication use in service.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the claim 
for service connection for headaches on a basis other than as 
attributable to an undiagnosed illness is also not well 
grounded.  As was noted above, where a claim is not well 
grounded, VA has no further duty to assist the veteran with 
the development of that claim.  The Board has noted the 
contentions of the veteran's representative that examinations 
have been inadequate, and that he should be afforded 
additional examinations.  However, since his claim is not 
well grounded, the Board has no further duty to assist the 
veteran with the development of his claim.



Service Connection for Memory Loss.  

The veteran has satisfied all four of the elements necessary 
for a well-grounded claim for service connection for memory 
based on an undiagnosed illness.  He had the requisite 
service in the Southwest Asia theater of operations.  
Findings on the January 1999, Persian Gulf Review Evaluation, 
satisfy the remaining three elements of a well-grounded 
claim.  The veteran was found to have short-term memory loss 
objectively demonstrated by difficulty with simple math and 
in recalling recent events, and the reported impression of 
"minor memory loss" without attribution a diagnosed illness.  

In view of the finding that the claim is well grounded, VA 
has a duty to assist the veteran with the development of his 
claim.


ORDER

Service connection for headaches is denied.  

The claim for service connection for memory loss is well 
grounded.  



REMAND

It does not appear that the veteran has submitted timely 
notices of disagreement or substantive appeals with regard to 
his claims for service connection for muscle twitches and 
depression.  However, it could be prejudicial to the veteran, 
for the Board to sua sponte decide these matters.

With regard to the claim for service connection for memory 
loss, the Board has noted that one examiner reported that the 
veteran had memory loss on testing.  However, on psychiatric 
examination, the same day, it was reported that the veteran 
had no appreciable memory loss on testing.  In view of this 
apparent contradiction, and in view of the contentions of the 
veteran, and his representative, the Board finds that further 
development is necessary.

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received since service 
for memory loss.  The RO should then take 
all necessary steps to obtain those 
records not already part of the claims 
folder, and associate them with that 
folder.

2.  The RO should then afford the veteran 
appropriate examinations to determine 
whether he currently has memory loss.  
The examiners should review the claims 
folder prior to completing the 
examination report.  All indicated 
testing should be completed.  The 
examiner should express an opinion as to 
whether the memory loss is attributable 
to a diagnosed illness.

3.  The RO should determine whether the 
veteran has submitted timely notices of 
disagreement and substantive appeals as 
to the issues of service connection for 
muscle twitches and depression.  If any 
decision is adverse to the veteran, he 
should be informed of the steps necessary 
to perfect an appeal.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible).  If any requested 
action is not undertaken, or is deficient 
in any manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to adjudicate his 
claims, and that a failure without good cause to report for 
scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

